Title: To George Washington from Edmund Randolph, 14 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Philadelphia October 14. 1794 10 o’clock a.m.
        
        Yesterday Mr Freire presented to me his credentials from the Queen of Portugal, as her minister resident. He is styled the Chevalier Cyprian Ribeiro Freire. They are in substance

correct; tho’ from an ignorance of our constitution, he is said to be sent to reside near the Congress. Being satisfied, that he would be received, I interchanged the usual civility of language. He expressed a desire to visit Mrs Washington. I remarked, that he must be sensible, that I could not absolutely recognize him, as minister, until he was accepted by the President. He answered, that he was aware of it. I then told him, that, as gentlemen not in public character, waited on Mrs Washington on a friday night, I would accompany him then, and introduce him as Mr Freire; but must reserve my annunciation of him to her, in the quality of minister, until you had received him. So this etiquette stands, and, I believe, on grounds of propriety.
        At eight o’clock last night I was honored by Colo. Hamilton’s public letter of the 11th instant from Carlisle. I shall communicate without reserve the substance of it; as it is important, that the attempts to prove the nonexistence of the necessity for the further march of military force should be counteracted. The statement in that letter leaves no doubt on my mind that the execution of the laws would be at least problematical, ⟨were⟩ military apprehension to be wholly withdrawn.
        The late Swedish minister in London has turned over to his successor the complaint; which was made as to the selling of prizes in our ports. Mr Pinckney in a letter of the 19th of July acknowledges the receipt of mine upon this subject, and promises to enter into an explanatory conference.
        The papers for the Speech shall be in readiness—The heads, directed to be prepared, were left on the table by the clerk, who inclosed the other papers; and the first express started without them. He was however overtaken at the distance of eleven miles, and they were delivered to him inclosed. I have the honor sir to be with the greatest respect yr mo. ob. serv.
        
          Edm: Randolph
        
      